                 Case 1:20-cv-00323-LY Document 78 Filed 04/14/20 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

 PLANNED PARENTHOOD CENTER FOR
 CHOICE, et al.,

            Plaintiffs,
                                                                        No. 1:20-cv-00323-LY
            v.

 GREG ABBOTT, in his official capacity as
 Governor of Texas, et al.,

            Defendants.



                                       JOINT STATUS REPORT

        In response to this Court’s order that the parties submit a status report by April 14, 2020,

the parties have conferred regarding Plaintiffs’ pending preliminary injunction motion. They

submit the following information as to their positions:

        (a) The parties agree to dispose of live testimony at the evidentiary hearing on Plaintiffs’

motion for a preliminary injunction. They will present evidence by stipulations, declarations, and

exhibits.

        (b) The parties agree not to engage in discovery at the preliminary injunction stage of the

case.

        (c) The parties have been unable to agree on a briefing schedule and a schedule for the

filing of evidence, exhibits, stipulations, and proposed findings of fact and conclusions of law.

Plaintiffs propose the following:

                 ● 4/17: Parties serve on all other parties any declarations and exhibits on which they

                    rest for their affirmative positions


                                                       1
          Case 1:20-cv-00323-LY Document 78 Filed 04/14/20 Page 2 of 6




           ● 4/22: Plaintiffs file their supplemental brief in support of a preliminary injunction,

               with supporting declarations and exhibits (limited to those served on 4/17)

           ● 4/22: Parties serve on on all other parties rebuttal declarations and exhibits

           ● 4/23: Defendants file their opposition to the preliminary injunction, with supporting

               declarations and exhibits (limited to those served on 4/17 and 4/22)

           ● 4/24: Parties file joint stipulations

           ● 4/25: Parties file proposed Findings of Fact and Conclusions of Law; Plaintiffs file

               their reply in support of the preliminary injunction with supporting declarations and

               exhibits (limited to those served on 4/17 and 4/22)

       Defendants propose the following:

       Defendants believe that until the Governor indicates whether EO GA-09 will be extended,

modified, replaced, or permitted to expire after April 21, 2020, any efforts to submit evidence or

briefing could not be final and “makes no sense,” as the Court put it in its April 8 order. To avoid

the need to supplement the parties’ briefing and/or evidence (and any last-minute delays or

rescheduling of the hearing such supplementation might require), Defendants propose deadlines

that would enable the parties sufficient time to prepare and finalize both their briefing and their

relevant evidence as soon after April 21, 2020, as reasonable:

           ● April 24, 2020: Plaintiffs must file their initial brief, with all supporting evidence,

               by this date.

           ● April 27, 2020: Defendants must file their response brief, with all supporting

               evidence, by this date.

           ● April 28, 2020: Plaintiffs must file any reply brief by this date.




                                                 2
           Case 1:20-cv-00323-LY Document 78 Filed 04/14/20 Page 3 of 6




           ● April 29, 2020: The parties must file any stipulations, as well as each party’s

               proposed findings of fact and conclusions of law, by this date.

           (d) Plaintiffs believe that no more than two hours are necessary for the hearing;

Defendants would limit the time allotted to one hour.

       (e) The parties have been unable to agree on a proposed date range for the hearing.

       In the absence of a TRO for all relief sought by Plaintiffs, Plaintiffs respectfully request to

proceed on as rapid a timetable as possible, with a hearing proposed on April 27, 2020. They are

available throughout the week of April 27 as well, and would ask that the hearing be held as soon

as practicable for the Court. Moreover, because the current TRO expires on April 19, they intend

to seek an extension of the TRO remaining in effect at that time until the Court may issue a decision

on the preliminary injunction motion.

       Defendants believe that a hearing could be held as early as April 30, 2020, or on any later

date convenient for the Court. This would allow sufficient time for the parties to fully brief and

prepare their cases following the plan laid out by the Court, and to avoid possible delays caused

by an overly ambitious schedule, especially in light of the uncertainty before April 21, 2020.

       (f) As indicated above, the parties do not agree on a date for filing evidence, exhibits,

stipulations, and proposed findings of fact and conclusions of law.

       Plaintiffs believe that, particularly in the absence of discovery in this case, each party

should have an opportunity to introduce evidence in rebuttal to evidence offered by any other party

in support of its affirmative arguments. Plaintiffs, therefore, propose simultaneous disclosures of

affirmative and rebuttal evidence, on April 17 and 22, respectively. In the alternative, Plaintiffs

would ask that they be permitted to submit rebuttal evidence alongside any reply brief.




                                                 3
          Case 1:20-cv-00323-LY Document 78 Filed 04/14/20 Page 4 of 6




       Defendants believe that all evidence or exhibits should be filed by the parties along with

their respective initial or response brief. Defendants believe that a deadline for filing any

stipulations and each party’s proposed findings of fact and conclusions of law may be as early as

April 29, 2020.



       Dated: April 14, 2020

                                                Respectfully submitted,

                                                /s/ Patrick J. O’Connell
                                                Patrick J. O’Connell
                                                Texas Bar No. 15179900
                                                Law Offices of Patrick J. O’Connell PLLC
                                                2525 Wallingwood, Bldg. 14
                                                Austin, Texas 78746
                                                (512) 852-5918
                                                pat@pjofca.com

                                                Attorney for all Plaintiffs

                                                Julie Murray*
                                                Hannah Swanson*
                                                PLANNED PARENTHOOD FEDERATION
                                                OF AMERICA
                                                1110 Vermont Ave., NW Ste. 300
                                                Washington, D.C. 20005
                                                (202) 973-4800
                                                julie.murray@ppfa.org
                                                hannah.swanson@ppfa.org

                                                Jennifer Sandman*
                                                PLANNED PARENTHOOD FEDERATION
                                                OF AMERICA
                                                123 William Street
                                                New York, NY 10038
                                                (212) 541-7800
                                                jennifer.sandman@ppfa.org

                                                Attorneys for Plaintiffs Planned Parenthood
                                                Center for Choice, Planned Parenthood of
                                                Greater Texas Surgical Health Services, and


                                               4
Case 1:20-cv-00323-LY Document 78 Filed 04/14/20 Page 5 of 6




                              Planned Parenthood South Texas Surgical
                              Center

                              Molly Duane*
                              Rabia Muqaddam*
                              Francesca Cocuzza*
                              CENTER FOR REPRODUCTIVE RIGHTS
                              199 Water St., 22nd Floor
                              New York, NY 10038
                              (917) 637-3631
                              mduane@reprorights.org
                              rmuqaddam@reprorights.org
                              fcocuzza@reprorights.org

                              Attorneys for Plaintiffs Southwestern
                              Women’s Surgery Center and Brookside
                              Women’s Medical Center PA d/b/a
                              Brookside Women’s Health Center and
                              Austin Women’s Health Center

                              Stephanie Toti
                              Rupali Sharma*
                              LAWYERING PROJECT
                              25 Broadway, Fl. 9
                              New York, NY 10004
                              (646) 490-1083
                              stoti@lawyeringproject.org
                              rsharma@lawyeringproject.org

                              Attorneys for Plaintiffs Whole Woman’s Health
                              and Whole Woman’s Health Alliance

                              *Admitted Pro Hac Vice



                           KEN PAXTON
                           Attorney General of Texas

                           JEFFREY C. MATEER
                           First Assistant Attorney General

                           RYAN L. BANGERT
                           Deputy First Assistant Attorney General

                           DARREN MCCARTY
                           Deputy Attorney General for Civil Litigation


                              5
Case 1:20-cv-00323-LY Document 78 Filed 04/14/20 Page 6 of 6




                           THOMAS A. ALBRIGHT
                           Chief, General Litigation Division

                           /s/ Andrew B. Stephens
                           ANDREW B. STEPHENS
                           Texas Bar No. 24079396
                           Attorney in Charge
                           BENJAMIN S. WALTON
                           Texas Bar No. 24075241
                           Assistant Attorneys General
                           General Litigation Division

                           HEATHER GEBELIN HACKER
                           Assistant Solicitor General
                           Texas Bar No. 24103325

                           Office of the Attorney General
                           300 West 15th Street
                           P.O. Box 12548
                           Austin, Texas 78711-2548
                           (512) 463-2120 (phone)
                           (512) 320-0667 (fax)

                           Attorneys for State Defendants




                              6
